Citation Nr: 0522195	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2000 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2005.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran sustained a low back injury in service.

2.  The veteran's current low back disability is related to 
the injury in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt, a low back disability 
was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

In order to rebut the presumption of soundness which applies 
to all veterans upon entrance to the military, the government 
must show by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the pre-existing disability was not aggravated during 
service.  Wagner v. Principi, 370 F.3d 1089, 1095 (Fed. Cir. 
2004).    

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

III. Factual Background and Analysis

The veteran's service medical records show that, at a pre-
induction examination in August 1950, his spine and other 
musculoskeletal system was reported as normal.  In January 
1951, the veteran was seen at a service department outpatient 
clinic for a complaint of low back pain.  An examination 
revealed tenderness in the lumbosacral area.  It was noted 
that he stated at that time that he had had backache since he 
was 14 years of age.  At an orthopedic consultation a few 
days later, the veteran stated that walking fast or lifting 
aggravated the low back pain which he had had for years.

The veteran filed his original claim for VA compensation in 
April 1999.  In a statement received in August 1999, the 
veteran said that in service in basic training he hurt his 
back when he slipped and fell and that he was treated for the 
back injury at a service department hospital.  (The Board 
notes that the time frame described by the veteran is in 
agreement with service medical record entries noted above.)  
The veteran also stated that he has continued to have back 
pain since the injury in service in January 1951.  

In October 2000, the veteran's private treating physician 
reported that the veteran had been diagnosed with 
degenerative joint disease (DJD) of the lumbosacral spine and 
history of an L-1 compression fracture.  The veteran's 
private treating physician stated that was very familiar with 
the veteran's past medical history and current medical 
condition.  He stated his opinion that the veteran's low back 
pain was aggravated by military service and that his current 
low back disorder was a continuation of the injury which he 
sustained in service in basic training in 1951.

The veteran underwent a VA spine examination in February 
2005.  He related that he had fallen from a tank in service 
and injured his low back.  The pertinent diagnoses were DJD 
of the lumbar spine, osteoporosis of the lumbar spine, and a 
compression deformity of the L-1 vertebral body.  The VA 
examiner stated an opinion that it was unlikely that the 
veteran's current low back disorders were related to the in-
service injury to his back.  He commented that the veteran's 
back disabilities were not uncommon in a man of his age.  He 
said that he did not see anything in the veteran's service 
medical records to make him think that the veteran's L-1 
compression fracture was sustained in the fall from the tank 
in service and he thought that the L-1 compression fracture 
was more likely secondary to osteoporosis.

As noted above in the Legal Criteria section of this 
decision, in order to rebut the presumption of soundness 
which applies to all veterans upon entrance to the military, 
the government must show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the pre-existing disability was not aggravated 
during service.  See Wagner, supra.  

In the veteran's case, the Board finds that the statements 
which the veteran made in service in January 1951 to service 
department physicians for the purpose of treatment that he 
had had frequent low back pain for a number of years prior to 
his entrance upon active military duty in January 1951 
constitute clear and unmistakable evidence that the veteran's 
low back disability existed prior to service.  However, the 
Board cannot find from the record in this case that there is 
clear and unmistakable evidence that the veteran's pre-
existing low back disability was not aggravated during his 
period of active service.  The veteran's private treating 
physician provided an opinion in October 2000 that the 
veteran's pre-existing low back disability was aggravated by 
service, whereas the VA physician who examined the veteran in 
February 2005 was of the contrary view.  It is not necessary 
to decide the veteran's current appeal for the Board to 
determine whether the opinion of the private physician or the 
opinion of the VA physician should be accorded greater 
probative weight.  Both of the medical opinions in this case 
have been provided by physicians who appear qualified to 
opine on the medical issues presented by the evidence in the 
case.  Because the private physician's opinion that the 
veterans 
pre-existing low back disability worsened in service has some 
probative value, it cannot be said that there is clear and 
unmistakable evidence that the veteran's pre-existing low 
back disability was not aggravated by service.  Such being 
the case, the presumption that the veteran's low back was in 
sound condition at service entrance has not been rebutted.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

The Board notes that the opinions of the veteran's private 
treating physician and of the examining VA physician are also 
in conflict on the question of whether the veteran's current 
low back disability is etiologically related to his claimed 
low back injury in service in January 1951 when he reportedly 
fell from a tank.  Because both opinions appear to have been 
offered by experienced physicians who examined the veteran 
and were familiar with his medical history, the Board finds 
that they are entitled to approximately the same probative 
weight.  There is thus an approximate balance of positive and 
negative medical evidence on the issue of whether the 
veteran's current low back disability is etiologically 
related to an injury in service.  Resolving the doubt on that 
issue in the veteran's favor, the Board finds that the 
veteran's low back disability was incurred in service.  See 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

ORDER

Service connection is granted for a low back disability.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


